Citation Nr: 0621397	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant through an interpreter


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from October 
1944 to April 1945, and served in the regular Philippine Army 
from April 1945 to February 1946.  He died in June 1982 and 
the appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.  In February 2006, the 
appellant (through an interpreter) testified before the 
undersigned Acting Veterans Law Judge via videoconference.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in June 1982 was caused by pulmonary 
tuberculosis (PTB).  No other causes of death were indicated.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  No competent medical evidence has been submitted which 
demonstrates that the veteran's death was caused by an 
illness or disease incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1101, 1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In May 2003, the RO sent the appellant a letter informing her 
of the types of evidence needed to substantiate her claim as 
well as its duty to assist her in substantiating her claim 
under the VCAA.  The RO also sent the appellant a letter 
dated September 2004, which advised that additional 
information or evidence was needed to support her claim, 
namely, any evidence showing the veteran's pulmonary 
tuberculosis was incurred during his military service, began 
within three years after he was discharged from service, or 
was otherwise related to his military service.  The September 
2004 letter also specifically asked the appellant to provide 
"any evidence in [her] possession that pertain[s] to her 
claim.  See 38 C.F.R. § 3.159(b)(1).  

Although the appellant was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, she has not been 
prejudiced thereby.  The content of the May 2003 and 
September 2004 letters provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  The 
appellant responded to the RO's communications with 
additional argument and evidence, thus curing (or rendering 
harmless) any previous omissions.  In addition, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

The notifications from the RO pre-dated and did not 
specifically comport with the recent decision for the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, there is no prejudice to the appellant in proceeding 
with the present decision, since the decision below denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The file contains the veteran's 
service medical records, private medical records, and a 
transcript of the February 2006 video conference hearing (a 
copy of which was sent to the appellant in April 2006).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Accordingly, VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  

II.  Analysis

A veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection may also be granted on a 
presumptive basis for active tuberculosis when manifested to 
a compensable degree within three years after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  The 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The claims file contains two death certificates.  One death 
certificate does not correspond to the veteran in this case 
because the name and date of birth do not correspond to the 
information contained in the service medical records and 
throughout the claims file.  Therefore, the Board will only 
consider the death certificate which contains the veteran's 
correct identifying information.  This document reflects that 
the veteran died in June 1982 from PTB.  

The veteran did not have any service-connected disabilities 
at the time of his death.  The appellant contends the 
veteran's death was caused by PTB that was incurred or 
aggravated while serving in World War II.  The service 
medical records reveal no complaints of, treatment for, or 
diagnosis of tuberculosis.  In fact, in April 1945 and 
February 1946, the veteran's lungs were normal on physical 
examination and a February 1946 chest x-ray was negative.  In 
a February 1946 affidavit, the veteran did not identify any 
wounds or illnesses incurred during service.  In addition, no 
medical evidence reflects that the veteran was diagnosed with 
PTB or had symptoms associated with PTB within three years 
after he was discharged from service.

Lay evidence may be used to establish that the veteran 
manifested tuberculosis within the three-year presumption 
period, if it is competent and describes material and 
relevant facts as to the veteran's disability observed during 
the presumption period.  See 38 C.F.R. § 3.307(b).  In an 
August 2004 lay statement, M.R.S. states that he was assigned 
to a medical company at a military hospital in Northern 
Samar, Philippines, and that the company commander diagnosed 
the veteran as having PTB after he was found to have a cough 
that produced sputum with drops of blood.  In another lay 
statement, J.M.B. states that during his service in World War 
II, he observed the veteran coughing and suspected he had 
PTB.  

While the Board has considered the lay statements submitted 
in support of the appellant's claim, there are no medical 
records which support these statements, nor do they provide 
sufficient evidence to determine whether the veteran 
manifested tuberculosis to a compensable degree during that 
time (as they only state he exhibited a cough).  While a 
layperson is capable of providing evidence of symptomatology, 
there is no indication that the authors of the statements 
have the medical training or expertise that would make them 
competent to offer an opinion on matters requiring medical 
knowledge, such as the diagnosis or etiology of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

There is mixed evidence as to whether the veteran was ever 
actually diagnosed as having PTB.  A June 1981 private 
medical record reflects that he was treated for complaints of 
chest pains and a cough with blood streaks.  On admission to 
the hospital, the impression was PTB, rule out pneumonia.  
However, after a chest x-ray revealed pneumonic process with 
left lung bronchiectasis and pulmonary function tests were 
normal, the diagnosis was pneumonia with bronchiectasis.  
Thus, although the veteran was initially thought to have PTB, 
the final diagnosis was changed after physical examination 
and laboratory tests were conducted.  Even if the June 1981 
private medical record showed a competent diagnosis of PTB, 
the diagnosis was rendered more than 30 years after the 
veteran was separated from military service, and it in no way 
relates said diagnosis to service.  

At the February 2006 video conference hearing, the appellant 
testified that the veteran developed pneumonia during service 
and that a municipal doctor told her that the pneumonia was 
due to military service.  This physician is apparently 
deceased and the appellant indicated she had no documents to 
submit in this regard.  The appellant did not state that any 
physician had advised her that the veteran's fatal PTB was 
related to service.    

Upon careful review of this case, the Board finds the 
competent and probative evidence of record preponderates 
against a finding that PTB was incurred in military service 
or within three years after the veteran was discharged from 
service.  The Board recognizes the appellant sincerely 
believes the veteran's PTB (and death) was related to his 
military service.  However, she has not been shown to have 
the professional expertise necessary to provide evidence 
regarding the causal relationship between the veteran's death 
and his military service.  See Espiritu, supra.  

Although the Board is sympathetic with the appellant's loss 
of her husband, the preponderance of the evidence is 
nevertheless against the claim for service connection of the 
cause of the veteran's death and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107.

ORDER

Service connection for cause of death is denied.



____________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


